DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/14/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, wherein the clip is configured to connect to the strut or crossbar and hold the sofa bed in a sofa position must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,608,722 hereinafter referred to as Zorzetto in view of US Patent Publication US2008/0092290A1 hereinafter referred to as Cabrera. Zorzetto discloses a sofa bed 1 comprising: a pair of supports 4; at least one first seat base 12 disposed between the pair of supports; at least one first connector 11 attached to each of the at least one first seat base; at least one second seat base 7 disposed between the pair of supports; at least one second connector 11 attached to each of the at least one second seat base, wherein the at least one first connector and the at least one second connector form a hinge joint 11; at least one third seat base 8 disposed between the set of supports; a first seat base attached to the at least one first seat cushion; a pair of stand bars 44 supporting the first seat base; a second seat base attached to the at least one second seat cushion; a third seat base attached to the at least one third seat cushion, wherein the second seat base and the third seat base are connected in a hinge joint 13; a pair of rotating shafts 16, each disposed in one of the supports, wherein that third seat base is attached to rotating shafts opposite the hinge joint with the second seat base; a pair of support legs configured to support the first seat base; a pair of first slide rails 46, each attached to one of the pair of seat base; a pair of first glide wheels 49, 53, each connected to one of the first connectors (via member 10), wherein each of the first slides is configured to receive the first glide wheel and allow it to roll along at least part of the length of the first slide; a pair of second slide rails 2, each attached to one of the pair of supports 4; and a pair of second glide wheels 54, 58 each of the second glide wheels connected to one of the support legs, wherein each of the second slides is configured to receive the second glide wheel and allow it to roll along at least part of the length of the second slide. However does not disclose a pair of armrests; a first seat base attached to the at least one first seat cushion; a second seat base attached to the at least one second seat cushion; a third seat base attached to the at least one third seat cushion, a pair of rotating shafts, each disposed in one of the armrests, wherein that third seat base is attached to rotating shafts opposite the hinge joint with the second seat base; a pair of support legs configured to support the first seat base; a pair of first slide rails, each attached to one of the pair of support legs; a pair of second slide rails, each attached to one of the pair of armrests. 
Cabrera teaches a sofa bed 10 comprising a pair of armrests 32; at least one first seat cushion disposed between the pair of armrests (see paragraph 0033); a first seat base 12 attached to the at least one first seat cushion; a second seat base 14 attached to the at least one second seat cushion; a third seat base 16 attached to the at least one third seat cushion (see fig. 3A and paragraph 0033) wherein the second seat base and the third seat base are connected in a hinge joint; a pair of rotating shafts 56, each disposed in one of the armrests, wherein that third seat base is attached to rotating shafts opposite the hinge joint with the second seat base; a pair of support legs 92 configured to support the first seat base; a pair of first slide rails, each attached to one of the pair of support legs. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sofa bed of Zorzetto to include armrests which the support frame is mounted to as taught by Cabreba. In such a modification the support frames 4 of Zorzetto would be replaced with the sofa frame and armrest as taught by Cabreba. Resulting in the pair of second rails each attached to one of the pair of armrests. Cabreba also teaches it is well known in the art that a cushion can be mounted to the seat base for the purpose of forming a comfortable seating and sleeping surface. It would also be obvious to include a pair of support legs as taught by Cabreba for the purpose of providing support to the user when on the sofa bed. Such modifications would yield expected results. 
Re-Claim 3
Zorzetto as modified by Cabreba discloses,
a support pad 20 disposed on each of the first slides to support the second seat base and the third seat base.
Re-Claim 4
Zorzetto as modified by Cabreba discloses,
a pair of first casters 45, each on one of the stand bars; and a pair of second casters 46, each on one of the support legs.
Re-Claim 5
Zorzetto as modified by Cabreba discloses,
wherein the third seat base comprises a pair of connection plates 14, 128 and each of the rotating shafts connects to the third seat base at one of the connection plates.
Re-Claim 6
Zorzetto as modified by Cabreba discloses,
a clip 76 attached to the first seat base and a strut or crossbar (see fig. 6 and 7) attached to the second seat base, wherein the clip is configured to connect to the strut or crossbar and hold the sofa bed in a sofa position. 

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072. The examiner can normally be reached M-Th 10AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673      

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673